Citation Nr: 1107009	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-01 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement for an increased disability rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 
1971.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision by the Pittsburgh, Pennsylvania 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO continued a 30 percent 
disability rating for PTSD.

The issue of service connection for Parkinson's disease, 
to include as due to herbicide exposure, has been raised 
by the record.  The RO has deferred a decision on that 
issue.  Thus, the Board does not have jurisdiction over 
this issue.


FINDING OF FACT

PTSD is manifested by occupational and social impairment, with 
occasional absences from work due to depressed mood, and with 
irritability, but with generally satisfactory functioning and 
behavior, and without impaired memory, impaired judgment, panic 
attacks, or violence.


CONCLUSION OF LAW

The manifestations and effects of PTSD do not meet the criteria 
for a disability rating higher than 30 percent.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued in 
December 2006 and June 2008.  In those letters, the RO advised 
the Veteran what information and evidence was needed to 
substantiate a claim for an increased disability rating.  The RO 
informed the Veteran what information and evidence must be 
submitted by the Veteran, and what information and evidence would 
be obtained by VA.  The RO also advised the Veteran how VA 
determines effective dates.  The case was last adjudicated in a 
December 2008 statement of the case.

The record reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran, including 
service treatment records, post service treatment records, and VA 
examination reports.

Even if any elements of VCAA notice were issued after the initial 
adjudication of the Veteran's claim, the Veteran was notified and 
aware of the evidence needed to substantiate his claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran actively participated in 
the claims process by submitting written argument and reported 
for examinations.  Thus, the Veteran was provided with a 
meaningful opportunity to participate in the claims process, and 
he has done so.  Any error in the sequence of events or content 
of the notices is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 F.3d 
at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Rating for PTSD

In a November 2002 decision, the Board granted the Veteran's 
appeal for service connection for PTSD.  In a December 2002 
rating decision, the RO made service connection effective April 
30, 1993, and assigned a 30 percent disability rating.  In August 
2006, the Veteran submitted a claim for an increased rating for 
PTSD.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the VA Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.10.  If two ratings are potentially 
applicable, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.  The Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the 
Board will consider whether different ratings are warranted for 
different time periods.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

The VA rating schedule provides for evaluating PTSD under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is one of the 
conditions evaluated under a General Rating Formula for Mental 
Disorders, which is at 38 C.F.R. § 4.130, and provides as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
.......................... 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships  
............................................. 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships  ........................... 
50 percent

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, 
directions, recent events)
   ..................................................... 30 percent

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms controlled 
by continuous medication  
............................. 10 percent

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication  
................................ 0 percent

In evaluating mental disorders, VA considers the descriptions and 
terminology provided in the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, Fourth 
Edition (DSM-IV).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating purposes].  
The DSM-IV contains a scale of Global Assessment of Functioning 
(GAF), with numerical scores.  The GAF scale reflects the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard 
v. Brown, 9 Vet. App. 266, 267 (1996).

GAF scores ranging between 70 and 80 reflect a level of 
functioning in which, if symptoms are present, they are transient 
and expectable reactions to psychological stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  Scores ranging 
between 61 and 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  Scores 
ranging between from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).

The claims file contains evidence regarding the Veteran's history 
of mental health complaints and treatment.  During VA treatment 
in 1985 for a respiratory disorder, the Veteran reported symptoms 
of depression.  In 1993, a VA mental health practitioner provided 
diagnoses of PTSD and history of alcohol dependence.  In a 
November 2000 VA examination, an examiner continued a diagnosis 
of PTSD.  The examiner described the Veteran's PTSD as chronic 
and mild to moderate.  The examiner indicated that alcohol 
dependence was in full remission.  The examiner assigned a GAF 
score of 65.

The Veteran had a VA PTSD review examination in January 2007.  
The examining psychologist reviewed the Veteran's mental health 
history through examination records.  The Veteran reported that 
he was on antidepressant medication prescribed by his primary 
care physician.  He related that he was employed as a cardiac 
monitor technician, watching cardiac monitors, at a VA hospital.  
He stated that he had been in that job for several months, and 
that he had previously worked at another hospital for twelve 
years.  He indicated that he changed jobs for better opportunity 
and pay, but that he missed the social interaction with coworkers 
that he had at the previous job.  He stated that he completed 
nursing school in 2001, but had failed to pass nursing board 
examinations.

The Veteran reported that he lived in his own apartment, and that 
he was in a long term relationship.  He stated that he enjoyed 
social activity, including spending time with his girlfriend and 
seeing friends at a restaurant.  He related having occasional 
periods on and off when he did not want to leave his apartment 
and he felt completely unmotivated.  He stated that he awoke two 
to three times per night, and returned to sleep each time, and 
that he did not remember any nightmares.

The Veteran reported that he was diagnosed with Parkinson's 
disease about a year earlier, and that at times he felt very down 
about the symptoms and prognosis.  He expressed that he was 
bothered by the war in Iraq, but that he did not avoid hearing 
about war events.  He denied having hallucinations, delusions, 
suicidal ideation, or homicidal ideation.  He reported having 
been free from alcohol dependence for about twelve years.

The examining psychologist found that the Veteran was alert and 
oriented, with good eye contact, relevant and logical speech, and 
good insight and judgment.  The examiner found the Veteran's mood 
to be very mildly dysthymic.  The examiner found no evidence of a 
formal thought disorder or psychosis.  The examiner's impression 
was adjustment disorder, with mildly depressed mood, secondary to 
situational stress, and unrelated to military service.  The 
examiner opined that the Veteran did not meet the diagnostic 
criteria for PTSD.  The examiner stated that the Veteran's 
symptoms of dysthymic disorder and depression were very mild.  
The examiner assigned a GAF score of 75.

The claims file contains records of VA outpatient mental health 
treatment in 2007 through 2009.  The records show that the 
Veteran was on antidepressant medications over that period.  He 
continued in full time employment through that period.  On mental 
health evaluation in June 2007, the Veteran reported significant 
mood problems with depression, poor sleep, poor concentration, 
some hopelessness, anhedonia, and difficulty concentrating.  He 
stated that he had vivid dreams and memories of his Vietnam 
service, and significant hyperarousal.  He related frustration 
regarding his failure to pass nursing board examinations and 
regarding the limitations of his long term relationship with a 
woman who was married.  He denied suicidal or homicidal ideation.  
The evaluating clinician found that the Veteran had a depressed 
mood, low energy, poor concentration, slow speech, poor memory, 
and blunted affect.  The clinician adjusted the dose of 
antidepressant medication.  The examiner provided an impression 
of PTSD and major depressive disorder, and assigned a GAF score 
of 60.

In neuropsychiatric testing in July 2007, the Veteran reported 
depressive symptoms of fluctuating severity, psychosocial 
stressors, poor concentration, cognitive problems, and 
Parkinson's disease.  He stated that he had suicidal ideation 
without intent.  He reported stress in his relationship with his 
girlfriend, and good relationships with his siblings.  Test 
results were consistent with severe depression with anxiety and 
obsessive ruminations.  The testing clinicians' impressions were 
major depressive disorder and PTSD per chart and history.  The 
clinicians assigned a GAF score of 55.

In individual therapy sessions in October through December 2007, 
the Veteran reported a history of leaving many jobs when he was 
unhappy.  He related having fluctuating degrees of depressed mood 
and sleep difficulty.   He reported episodes of avoidance of 
others.  The Veteran also reported occasional hallucinations.  
Treating clinicians indicated that the hallucinations were common 
side effects of the Veteran's medication for Parkinson's disease.  
Treating clinicians assigned a GAF score of 50. 

In outpatient mental health treatment in February and April 2008, 
the Veteran reported an ongoing depressed mood.  He related some 
hopelessness, but no suicidal or homicidal ideation.  He 
indicated that he struggled with his VA job because he did not 
feel that others were doing their jobs right.  Treating 
clinicians noted that the Veteran had chronic depression, and a 
rigid and ruminative character style that might lead to some 
neuroprocessing issues.  Treating clinicians assigned GAF scores 
of 60 and 65.

In a June 2008 letter, a VA psychiatrist wrote that he had seen 
the Veteran four times since June 2007.  The psychiatrist stated 
that the Veteran had diagnoses of depression and PTSD, and was 
experiencing an exacerbation of depressive symptoms that was 
addressed by adjustment of medications.  The psychiatrist 
indicated that the Veteran had vivid recall, hyperarousal, and 
avoidance that were related to his PTSD.  The psychiatrist stated 
that the Veteran's ongoing depression had shown some improvement.

In a June 2008 statement, the Veteran reported that he had 
persistent hallucinations.  He stated that intermittently he had 
several-day periods of staying home from work, not showering, and 
just sitting and staring.  He reported that he had interrupted 
sleep, dreams about Vietnam, depressed moods, and isolationism.  

In VA treatment in July and August 2008, the Veteran reported 
recent relationship problems with his girlfriend.  He stated that 
at work he felt isolated and felt that other employees were 
avoiding him.  He indicated that he had periods when he isolated 
himself in his apartment.  A treating clinician assigned a GAF 
score of 60.

The Veteran had a VA mental health compensation and pension 
examination in October 2008.  The Veteran reported that he 
awakened at night, but soon fell back asleep, and that he did not 
remember his nightmares.  He related having bad memories and 
guilt feelings about experiences in Vietnam.  He stated that he 
felt distant from others and was sometimes irritable.  He denied 
ever having seriously contemplated suicide.  The examiner noted 
that VA mental health clinicians who had seen the Veteran had 
diagnosed depressive disorders and had differed on whether to 
also diagnose PTSD.  The examiner found that those clinicians had 
attributed most of the Veteran's current difficulties not to 
PTSD, but rather to difficulties at his job, concerns regarding 
his relationship with his girlfriend, and his Parkinson's 
disease.  The 2008 examiner expressed the opinion that a 
diagnosis of mild to moderate PTSD was historically sound.  The 
examiner provided impressions of history of alcohol dependence, 
in long term, full remission; PTSD of mild to moderate intensity; 
and major depressive disorder, moderately severe, due to life 
issues and stressors not related to PTSD or service.  The 
examiner opined that the Veteran's PTSD symptoms had not become 
appreciably more severe since 2000.  The examiner stated that a 
GAF score based only on the effects of the Veteran's PTSD was no 
lower than 65.

In VA mental health treatment in December 2008 through August 
2009, the Veteran reported having changed to a phone operator job 
at a VA facility.  He indicated that he liked the new position 
because it did not require night shifts.  He reported sleep 
disturbances and poor energy, but no hopelessness.  He stated 
that at work he had some difficulty concentrating, and he was 
slowed in his tasks by the effects of his Parkinson's disease.  
He indicated that the effects of his PTSD varied in severity.  
Treating clinicians noted chronic depression with no suicidal or 
homicidal ideation.  Treating clinicians assigned GAF scores of 
60, 70, and 58.

Clinical findings and opinions in the record differ as to how 
much of the Veteran's occupational and social impairment is due 
to his PTSD, as opposed to other mental disorders such as 
depressive disorder and physical disorders such as Parkinson's 
disease.  Giving the benefit of the doubt to the Veteran, the 
Board will consider a significant part of the Veteran's mental 
and emotional impairment to be related to his PTSD.

The evidence from the mid 2000s forward shows occupational and 
social  impairment that is more consistent with the rating 
schedule criteria for a 30 percent rating than with the criteria 
for higher ratings.  The Veteran reports occasionally taking a 
day to a few days off from work and isolating himself at home.  
Most of the time, however, he reports to and performs his job.  
After a reported earlier period of frequent job changes, he has 
maintained long periods of stable employment, with only two 
employers since the mid 1990s.  He expresses a preference for 
work that includes interaction with others.  He reports that 
outside of work hours he usually spends time with his girlfriend 
nearly daily and with other friends more often than weekly.  He 
does not report feeling uncomfortable being in public places.  
Clinicians have found that the Veteran has a depressed mood, but 
that he speaks and communicates normally.  The Veteran reports 
irritability and intermittent self-isolation, but no panic 
attacks or violence.  Clinicians have noted the Veteran's 
ruminations, but have not found impairment of memory, judgment, 
or abstract thinking.  The Veteran's frequent denials of suicidal 
ideation, by virtue of their greater frequency, are more 
convincing than his isolated claims of suicidal thoughts.  
Clinicians indicated that reported hallucinations were a side 
effect of medication for Parkinson's disease.  Overall, the 
effects of the Veteran's PTSD have been most consistent with the 
existing 30 percent rating.  Therefore, the Board denies a higher 
rating for any period since the Veteran filed the increased 
rating claim.

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule.  The assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  However, in the second 
step of the inquiry, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When an analysis of the first two 
steps reveals that the rating schedule is inadequate to evaluate 
a claimant's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step, a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 
2009).

Here, as discussed above, the rating criteria for the service-
connected PTSD reasonably describe the Veteran's disability level 
and symptomatology.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral for extraschedular 
evaluations is required.  Id.


ORDER

Entitlement to a disability rating higher than 30 percent for 
PTSD is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


